DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miklos et al. (hereinafter Miklos)(US 2015/0173121) in view of Griot et al. (hereinafter Griot)(US 2016/0374048) and Huang et al. (hereinafter Huang)(WO/2017166271).
Regarding claim 1, Miklos teaches a downlink data transmission apparatus, configured in a first eNB maintaining an S1 connection with a core network, the apparatus comprising(P[0125], downlink data in idle mode;1 interface in Fig. 2):
	 processor circuitry configured to determine a second eNB which is required to schedule downlink data of an UE (user equipment) according to a paging area information of the UE(P[0127], MME requests packet forwarding from eNB1 to eNB2; Therefore, eNB1 can determine that second eNB is required to schedule downlink data of an UE);
a transmitter configured to transmit a paging message comprising indication information, information  of the UE context and information of the downlink data of the UE to the second eNB via an interface between the first eNB and the second eNB, wherein, the indication information is used by the second eNB to determine transmission of the downlink data (P[0128], eNB1 sends a new X2 message to request data forwarding to eNB2 and the message includes the eNB1 partial context key; identifies which buffered packets).
  Miklos did not teach specifically transmission of the downlink data is a small data transmission. However, Griot teaches in an analogous art wherein, transmission of the downlink data is a small data transmission (P[0065], UE identity, paging information, as well as small data packet). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the apparatus, wherein transmission of the downlink data is a small data transmission in order to reduce delay.
The combination of Miklos and Griot did not teach specifically determining small data transmission according to the information of the UE context. However, Huang teaches in an analogous art specifically determining small data transmission according to the information of the UE context(page 10; It should be understood that the request message carrying the first indication information may be sent to the target base station by using an X2 interface, where the first indication information may occupy a bit in the message header of the NAS message for indicating small data). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to determine small data transmission according to the information of the UE context in order to have efficient transmission.
Regarding claim 3, Griot teaches the apparatus, wherein, indication information indicating that transmission of the downlink data is a small data transmission(abstract). 
 	Claims 4 and 7 are rejected for the same reason as set forth in claim 1.
	Regarding claim 5, Miklos teaches the apparatus according to claim 4, wherein the apparatus further comprises: a transmitter configured to transmit a paging response to the first eNB(P[0129], eNB2 acknowledges by a new X2 response).  
	Claims 6 and 9 are rejected for the same reason as set forth in claim 3.
	Claim 10 is rejected for the same reason as set forth in claim 5 .

Regarding claim 11, Griot teaches a processing unit configured to determine not to perform path switch(s) when the paging message further comprises indication information indicating that transmission of the downlink data is a small data transmission (P[0054], without RRC connection; P[0065], UE identity, paging information, as well as small data packet). 
Regarding claim 12, Miklos teaches the apparatus according to claim 1, wherein a time for state transition from an idle state to a connected state for the UE is shortened(P[0224], UE to go from connected to idle mode without any signaling with the core network and therefore shortened delay).
Regarding claim 13, Miklos teaches the apparatus according to claim 1, wherein a control plane delay is reduced(P[0224], UE to go from connected to idle mode without any signaling with the core network and therefore shortened delay).
	Regarding claim 14, Hunag teaches the apparatus according to claim  wherein the indication information is 1 bit(page 10; It should be understood that the request message carrying the first indication information may be sent to the target base station by using an X2 interface, where the first indication information may occupy a bit in the message header of the NAS message for indicating small data).
Claims 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miklos et al. (hereinafter Miklos)(US 2015/0173121) in view of Griot et al. (hereinafter Griot)(US 2016/0374048),  Huang et al. (hereinafter Huang)(WO/2017166271) and Zee et al. (hereinafter Zee)(US 2019/0082418).
Regarding claim 2, Miklos in view of Griot and Huang teaches all the particulars of the claim except, wherein the apparatus further comprises: processor circuitry configured to stop transmitting the paging message when the first eNB receives a paging response replied by the second eNB. However, Zee teaches in an analogous art  wherein the apparatus further comprises: processor circuitry configured to stop transmitting the paging message when the first eNB receives a paging response replied by the second eNB (P[0131], paging response message in x2 interface; stop transmitting any further paging). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the apparatus wherein the apparatus further comprises: processor circuitry configured to stop transmitting the paging message when the first eNB receives a paging response replied by the second eNB in order to have reduced loading.
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are moot in view of new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647